Title: To Alexander Hamilton from Isaac Sherman, 16 October 1790
From: Sherman, Isaac
To: Hamilton, Alexander


New York, October 16, 1790. “Were there any other way, or were it possible to clear myself of my present embarrassment without your aid, I would not give you this trouble. One hundred dollars would pay all my existing debts; but where to obtain them, I know not. My having been sued and harassed since I arrived in this City have caused great anxiety to my mind, and called my attention from duty. Could you with propriety, and without too great an inconvenience to yourself loan me the above mentioned sum, I should feel an additional obligation.… The Sum which I have received from the public since I have been under your immediate orders has been incompetent, even with the strictest œconomy to afford a support, and pay a debt of 150 dollars (which was the sum I owed when I arrived in New-York.) I have with candour communicated to you my circumstances. Should you indulge me with a continuance in your office to the completion of the present quarter, with the aid that I shall receive from my Father when he shall come to Congress in Philadelphia, I presume, will place it in my power to pay you, should you indulge my request. He directs me in a letter which I received yesterday, to present his respectful compliments to you.…”
